Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 29, 2010                                                                                                 Marilyn Kelly,
                                                                                                                    Chief Justice

  139398(20)                                                                                           Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Diane M. Hathaway,
            Plaintiff-Appellee,                                                                                          Justices


  v                                                                 SC: 139398
                                                                    COA: 292085
                                                                    Saginaw CC: 07-029462-FC
  ALVIN D. FRAZIER,
             Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s January 22,
  2010 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 29, 2010                      _________________________________________
         p0322                                                                 Clerk